 1                                        THE HONORABLE JUDGE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE

10    KING COUNTY, a governmental entity,
11                               Plaintiff,      Case No. 2:19-cv-00508-BJR
12           vs.                                ORDER GRANTING STIPULATED
                                                MOTION FOR EXTENSION OF TIME FOR
13    VIRACON, INC., a Minnesota                DEFENDANTS QUANEX IG SYSTEMS, INC.
      Corporation, QUANEX IG SYSTEMS,           AND TRUSEAL TECHNOLOGIES, INC. TO
14                                              FILE RESPONSIVE PLEADING TO
      INC., an Ohio Corporation, and
                                                COMPLAINT
15    TRUSEAL TECHNOLOGIES, INC., a
      Delaware Corporation,
16
                                 Defendants.
17

18

19          Based on Parties’ Stipulated Motion for Extension of Time for Defendants Quanex IG
20
     Systems, Inc. and Truseal Technologies, Inc. to File Responsive Pleading to Complaint, and
21
     good cause appearing, it is hereby ORDERED that the Parties’ Stipulated Motion for Extension
22
     of Time is GRANTED.
23

24          Defendants Quanex IG Systems, Inc. and Truseal Technologies, Inc. shall file their

25

26
27
 1   Responsive pleading to Complaint on or before June 28, 2019.
 2         Dated this 21st day of June, 2019.
 3

 4

 5
                                                      A
                                                      Barbara Jacobs Rothstein
 6                                                    U.S. District Court Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
